Motion Granted; Dismissed and Memorandum Opinion filed April 4, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00196-CV

                     DREAMA PENNINGTON, Appellant

                                        V.

                DOW CORNING CORPORATION and
           DOW CORNING WRIGHT CORPORATION, Appellees

                    On Appeal from the 61st District Court
                            Harris County, Texas
                     Trial Court Cause No. 1992-25394IC


               MEMORANDUM                        OPINION
      This is an appeal from an order signed January 29, 2013. On March 26,
2013, appellant filed an unopposed motion to dismiss the appeal. See Tex. R. App.
P. 42.1. The motion is granted.
      Accordingly, the appeal is ordered dismissed.

                                  PER CURIAM

Panel consists of Justices Frost, Brown, and Busby.